Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110084955) in view of Kim (US 20090284519, herein after Kim2).
Regarding claim 1 Kim teach a display device that is driven to have a driving period and a sensing period including a transition period and an effective period following the transition period ([0010] where the data signals are supplied and a second switch coupled between the data lines and the sensor and configured to be turned on in a first… where the information on the threshold voltages and mobilities of the driving transistors is extracted), the display 5device comprising: 
a display panel including a plurality of sensing lines and a plurality of pixels each connected to a corresponding sensing line among the plurality of sensing lines (fig. 2); 
a sensor (fig. 2, item 180) that senses characteristic information of the plurality of pixels through the plurality of sensing lines and converts the characteristic information into sensing data having 10a digital format ([0054], the scan signal is supplied in a second … where the information on the threshold voltage and mobility of the second transistor M2 is sensed also fig. 4, [0060] discuss digital format); and 
a compensator that converts first data received from outside of the display device into second data based on the sensing data ([0008] converter for changing supplied data to generate corrected data using the information on the deterioration of the OLEDs and the information on the threshold voltages and mobilities of the second transistors, and a data driver for generating data signals to be supplied to the data lines using the corrected data), 
wherein the sensor senses characteristic information of pixels arranged in a partial area ([0054] first transistor M1 is turned on when the scan signal is supplied to the scan line Sn. Here, the scan signal is supplied in a second sensing period where the information on the threshold voltage and mobility of the second transistor M2 is sensed, suggests partial area where the threshold voltage and mobility is sensed) of the display panel during the transition period and processes the sensed characteristic 15information as dummy data ([0073]-[0081]).
Kim silent on sensing and converting of characteristics information during the effective period and sensed the characteristics information during the transition period and possesses the characteristics information during the transition period.

However, Kim2 teach sensing and converting of characteristics information during the effective period (fig. 5, [0045] during the transition period) and sensed the characteristics information during the transition period and possesses the characteristics information during the transition period (fig. 3, [0045] threshold voltage detection setup period D2).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Kim2 teaching so that it may include a sensing and converting of characteristics information during the effective period and sensed the characteristics information during the transition period and possesses the characteristics information during the transition period.
The motivation is to provide a light emitting display which can compensate for a threshold voltage of a driving switching element.
Regarding claim 12 Kim teach a scan driver (fig. 2, item 110) that applies a scan signal to the plurality of pixels (fig. 2, item 140); and 15a data driver (fig. 2, item 120) that applies a reference voltage to the plurality of pixels ([0041] The data driver 120 supplies the data signals to the data lines D1 to Dm in accordance with the control of the timing controller 150) during the sensing period ([0010] where the data signals are supplied and a second switch coupled between the data lines and the sensor and configured to be turned on in a first… where the information on the threshold voltages and mobilities of the driving transistors is extracted) and applies a data signal to the plurality of pixels during the driving period ([0056]). 

Regarding claim 15 Kim in view of Kim2 teach a driving method of a display device that is driven to have a driving period and a sensing period including a transition period and an effective period following the transition period (Kim2: fig. 5 [0045]),  the driving method comprising: 
Sensing (fig. 2, item 180) characteristic information of a plurality of pixels each connected to a corresponding sensing line among a plurality of sensing lines ([0054] [0060]) during the effective period (Kim2: fig. 5, [0045]) and converting the characteristic information sensed during the effective period into sensing data having a digital format; 
sensing characteristic information of pixels arranged in a partial area of the display panel during the transition period and processing the characteristic information sensed during the transition period  (Kim2:fig. 3, [0045] threshold voltage detection setup period D2)as dummy data; and converting first data received from an outside of the display device into second data based on the sensing data ([0008]).
Claim 2-5, 7-9, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110084955) in view of Kim (US 20090284519, herein after Kim2) and Koong (US 20180122302).
Regarding claim 2 Kim in view of Kim2 teach sensor senses characteristic information of pixels during the transition period and processes the sensed characteristic information of the pixels as data ([0073]-[0081]) and processes the characteristic information sensed during the transition period (Kim2:fig. 3, [0045] threshold voltage detection setup period D2).

But does not expressly teach wherein the display panel includes a display area and a non-display area around the display area, the non-display area including a dummy area, 20wherein the arranged in the dummy area during the transition period and processes the characteristic information of the dummy pixels sensed during the transition period as dummy data.
However Koong teach wherein the display panel includes a display area and a non-display area around the display area (fig. 2, [0066] First, the substrate may include a display area 120, which displays an image, and a non-display area 130 that surrounds the display area 120), the non-display area including a dummy area, 20wherein the arranged in the dummy area during the transition period and processes the sensed characteristic information of the dummy pixels as dummy data ([0084] display device according to an aspect of the present disclosure may display an image in an image display period, and in a blank period between one frame and a next frame, may receive analog sensing signals from the dummy pixels to determine the deterioration or not of the dummy pixels also see claim 5).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Koong teaching so that it may include wherein the display panel includes a display area and a non-display area around the display area, the non-display area including a dummy area, 20wherein the arranged in the dummy area during the transition period and processes the sensed characteristic information of the dummy pixels as dummy data.
The motivation is to generate a compensation value based on the sensed signals and provide the plurality of pixels in the bending area with the compensation value to output a normal luminance similar plurality of pixels in a non-bending area.
 
Regarding claim 3 Kim in view of Koong teach wherein the dummy area includes a plurality of 25dummy rows (Koong: fig. 2 item 130), and 33wherein the sensor (Kim: item 180) sequentially senses dummy pixels (Koong: fig. 2 item DP, claim 5) arranged in the plurality of dummy rows (Koong: fig. 2, item 130 ) one row at a time during the transition period (Kim: [0073]-[0081]).

Regarding claim 4 Kim in view of Koong teach wherein the dummy area includes one dummy 5row (Koong: fig. 2 item 130), and wherein the sensor senses dummy pixels arranged in the dummy row multiple times (Koong: fig. 2 item DP, claim 5) during the transition period (Kim: [0073]-[0081]). 

Regarding claim 5 Kim in view of Koong teach wherein the dummy area (Koong: fig. 2 is adjacent to a first 10row of the display area (Koong: fig. 2, display area 120).

Regarding claim 7 Kim in view of Koong teach wherein the sensor (Kim: item 180) sequentially selects pixels arranged in the display area one row at a time during the effective period to sense characteristic information of the selected pixels (Kim: [0073]-[0081]).

Regarding claim 8 Kim in view of Koong teach wherein the sensor senses characteristic 20information of pixels arranged in a row in a display area of the display panel multiple times (Koong: fig. 2 item DP, claim 5)  during the transition period and processes the sensed characteristic information of the pixels (Kim: [0073]-[0081]) as dummy data.
Regarding claim 9 Kim in view of Koong teach wherein the sensor sequentially selects pixels 25arranged in the display area one row at a time during the effective period to sense characteristic 34information of the selected pixels (Kim: [0073]-[0081]).
Regarding claim 16 the limitations are similar in scope as claim 2 so rejected same way.
Regarding claim 17 the limitations are similar in scope as claim 3 so rejected same way.
Regarding claim 18 the limitations are similar in scope as claim 8 so rejected same way.
Regarding claim 19 the limitations are similar in scope as claim 5 so rejected same way.
Regarding claim 20 the limitations are similar in scope as claim 4 so rejected same way.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110084955) in view of Kim (US 20090284519, herein after Kim2) and Nho (US 20180075798).

Regarding claim 10 Kim teach wherein the sensor sequentially selects pixels 25arranged in the display area one row at a time during the effective period to sense characteristic 34information of the selected pixels (Kim: [0073]-[0081]) and an analog-to-digital converter (ADC) that is to convert the characteristic information of the pixels in the pixel row into digital sensing data ([0010] The sensor may include a sensing circuit including a current source unit for supplying a first current to the OLED in the first sensing period and a current sink unit for sinking a second current via the second transistors of the pixels in the second sensing period and an analog-to-digital converter (ADC) for converting voltages corresponding to the first current and the second current into digital values).

But does not teach analog-to-digital converter (ADC) that is sequentially connected to the plurality of AFEs.
However, Nho teach analog front ends (AFEs) respectively connected to the plurality of sensing lines (fig. 23, sense line 388) analog-to-digital converter (ADC) that is sequentially connected to the plurality of AFEs (fig. 23 also [0358]).

Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Nho teaching so that it may include analog front ends (AFEs) respectively connected to the plurality of sensing lines analog-to-digital converter (ADC) that is sequentially connected to the plurality of AFEs.
The motivation is to improve display panel uniformity, compensation techniques related to adaptive correction of the display.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20110084955) in view Kim (US 20090284519, herein after Kim2) and of Liang (US 20210072859).

Regarding claim 11 Kim does not teach a plurality of switches provided between each of the plurality of AFEs and the ADC.

However, Liang teach a plurality of switches (fig. 5, MUX) provided between each of the plurality of AFEs (fig. 5, AFEs) and the ADC (fig. 5, ADC).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kim in light of Liang teaching so that it may include a plurality of switches provided between each of the plurality of AFEs and the ADC.
Kim teaches the base display device that would have been improved by Liang’s switches between AFEs. One of ordinary skill in the art would have recognized improvements afforded by the switches of Liang, and the combination would have yielded predictable results."

Allowable Subject Matter

Claims 13-14 are allowed.


Claims 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/1/2022 have been fully considered but they are not persuasive.
Applicant argues: Applicant argues that Kim does not teach sensor senses characteristics information of pixels arranged in a partial area of the display panel in particular “a partial area” and applicant further argues that Kim does not teach dummy data.
Office responds: The office respectfully disagrees. Kim teach a partial area in 0054] first transistor M1 is turned on when the scan signal is supplied to the scan line Sn. Here, the scan signal is supplied in a second sensing period where the information on the threshold voltage and mobility of the second transistor M2 is sensed, suggests partial area where the threshold voltage and mobility is sensed. And dummy data is the data the threshold voltage and mobility information that was discussed in paragraph [0054].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/           Primary Examiner, Art Unit 2625